IMPORTANT NOTICE
    NOT TO BE PUBLISHED OPINION


THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                   RENDERED: AUGUST 25, 2016
                                                        NOT TO BE PUBLISHED

              Suprant Court of Tfitnfurkv
                              2015-SC-000648-WC


FLAGSHIP TRANSPORTATION, LLC                                            APPELLANT



                   ON APPEAL FROM COURT OF APPEALS
V.                    CASE NO. 2015-CA-000718-WC
                  WORKERS' COMPENSATION NO. 13-85946



ESTATE OF CORY KEELING (DECEASED),
ADMINISTRATRIX MINDY KEELING (WIFE);
HONORABLE R. ROLAND CASE,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS' COMPENSATION BOARD                                             APPELLEES



                  MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

      Appellant, Flagship Transportation, LLC, appeals a Court of Appeals

decision which affirmed the imposition of interest on a past due lump-sum

death benefit granted to Appellee, Estate of Cory Keeling (Deceased),

Adniinistratrix Mindy Keeling (Wife). Flagship argues that the Administrative

Law Judge ("AI,J") erred by finding that interest began accruing from the date

that Cory died instead of the date that Mindy became administratrix of the

estate. For the below stated reasons, we affirm.

      Cory died as a result of a work-related motor vehicle accident in Texas on

April 19, 2013. Mindy filed a claim for workers' compensation death benefits
which was initially contested by Flagship. She was appointed administratrix of

Cory's estate on May 6, 2014. The estate consists of Mindy and two minor

children. Flagship subsequently dropped its objection to the claim and a

settlement was entered into between the parties including the payment of a

lump-sum death benefit pursuant to KRS 342.750(6). However, the parties

could not agree on what date interest should begin to accrue on the lump-sum

death benefit.' Flagship argued that interest should be paid from the date

Mindy was named administratrix of the estate, and Mindy argued it should be

from the date Cory died.

      The ALJ entered an opinion, award, and order finding that, "interest

accrues from the date of death. The decedent has an estate when he dies. The

estate is not formed at the time of the appointment of a representative but at

the time of death. The lump-sum benefit became due and payable upon

death." The Workers' Compensation Board ("Board") and Court of Appeals

affirmed. This appeal followed.

      This is a matter of statutory interpretation, which is a question of law,

that we review de novo. Saint Joseph Hosp. v. Frye, 415 S.W.3d 631, 632 (Ky.

2013). We are not bound by the ALJ's or Board's interpretation of a statute.

Halls Hardwood Floor Co. v. Stapleton, 16 S.W.3d 327, 329-330 (Ky. App.

2000). KRS 342.750(6), the subsection of the Act under which Cory's estate

received lump-sum death benefits, states in pertinent part:


1 Flagship has already paid the estate a lump-sum amount of $73,988.98, plus
interest of $583.37 calculated from the day Mindy was named administratrix, May 6,
2014.


                                         2
      In addition to other benefits as provided by this chapter, if death
      occurs within four (4) years of the date of injury as a direct result
      of a work-related injury, a lump-sum payment of fifty thousand
      dollars ($50,000) shall be made to the deceased estate, from which
      the cost of burial and cost of transportation of the body to the
      employee's place of residence shall be paid. Annually, the
      commissioner shall compute, in accordance with KRS 342.740, the
      increase or decrease in the state average weekly wage, and
      consistent therewith, shall adjust the amount of the lump-sum
      payment due under this subsection for injuries occurring in the
      succeeding year.

(Emphasis added). The lump sum benefit provided for in KRS 342.750(6) is an

"income benefit." Realty Improvement Co. v. Raley,   194 S.W.3d 818, 822 (Ky.

2006). As such, interest accrues on a lump-sum death benefit under KRS

342.040(1) in the same manner as interest accrues on past-due income

benefits awarded under the Act. Bradley v. Commonwealth, 301 S.W.3d 27, 30

(Ky. 2009).

      Flagship argues that since KRS 342.730(6) states that the lump-sum

payment must be made to the "deceased's estate," it only became liable to pay

once Mindy became administratrix because that provided a representative to

receive the payment. Thus, Flagship contends that interest only began to

accrue as of May 6, 2014, instead of the date Cory died, April 19, 2013. We

disagree.

      Admittedly, the plain language of KRS 342.730(6) does not state an exact

date on which the lump-sum death benefits must be paid. It only states that

the payment must be made to the "decedent's estate." The property which

constitutes a "decedent's estate" is established on the date of his death. See

KRS 394.020. Additionally, as stated in Black's Law Dictionary (10th ed.



                                        3
2014), an estate consists of all of the property owned by the decedent on the

day he dies and not at the time an administrator is appointed. Thus, we reject

Flagship's argument that it was not responsible to pay the death benefit until

Mindy was appointed administratrix of Cory's estate. The lump-sum death

benefits became a part of the estate when Cory died and interest is due from

that date.

      It also must be noted that the language of KRS 342.750(6) states that

any funeral and transportation expenses are to be paid from the lump-sum

benefit. Because many individuals do not have adequate savings, it is not

unreasonable that the General Assembly anticipated that the lump-sum

amount would be paid as soon as possible after the worker's death so that the

estate could pay for such major expenses. And finally, in Bradley, 301 S.W.3d

at 30, the AI ,J calculated the interest due on the lump-sum death benefit from

the date of the workers' death and this was affirmed. Thus, we believe that the

intent of KRS 342,750(6) was to have the lump-sum death benefit paid as of

the date of the worker's death. Accordingly, Flagship is responsible for paying

interest on the past-due death benefits owed to the Estate of Cory Keeling as of

the date of his death, April 19, 2013.

      For the above stated reasons, the decision of the Court of Appeals is

affirmed.

      All sitting. All concur.
COUNSEL FOR APPELLANT,
FLAGSHIP TRANSPORTATION, LLC:

Richard Christion Hutson


COUNSEL FOR APPELLEE,
ESTATE OF CORY KEELING (DECEASED),
ADMINISTRATRIX MINDY KEELING (WIFE):

Robert C. Heuke, Jr.